


110 HR 7101 IH: To establish a task force to lower energy costs for the

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7101
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a task force to lower energy costs for the
		  forest product industry and similar manufacturing operations, and for other
		  purposes.
	
	
		1.Pulp and Paper Energy
			 Security Task Force
			(a)DefinitionsIn
			 this section:
				(1)The terms
			 Department and Secretary mean the Department of
			 Energy and the Secretary thereof, respectively.
				(2)The term
			 task force means the task force established under subsection
			 (b).
				(b)Energy task
			 force
				(1)EstablishmentThe
			 Secretary shall establish a task force, to be known as the Pulp and Paper
			 Energy Security Task Force, to address the energy needs of the forest product
			 industry and similar manufacturing operations.
				(2)DutiesThe
			 task force shall—
					(A)identify—
						(i)the
			 energy needs of the forest product industry and similar manufacturing
			 operations;
						(ii)the
			 programs and services provided by the Federal Government, State governments,
			 and nongovernment organizations that may serve to lower energy costs, including
			 through the introduction or increased use of renewable fuels in papermaking
			 operations and allied industries;
						(B)assess the extent
			 to which the programs and services identified under subparagraph (A)(ii) serve
			 the needs identified under subparagraph (A)(i);
					(C)make
			 recommendations to the Secretary on how to more effectively serve the needs
			 identified under subparagraph (A)(i) through—
						(i)programs and
			 services identified under subparagraph (A)(ii);
						(ii)new
			 programs and services promoted by the task force; and
						(iii)statutory
			 changes.
						(D)make
			 recommendations on how the Secretary may promote—
						(i)new
			 programs and services that the task force recommends under subparagraph
			 (C)(ii); and
						(ii)programs and
			 services identified under subparagraph (A)(ii);
						(E)make
			 recommendations on how the Secretary may inform and educate with respect
			 to—
						(i)the
			 needs identified under subparagraph (A)(i);
						(ii)new
			 programs and services that the task force recommends under subparagraph
			 (C)(ii); and
						(iii)programs and
			 services identified under subparagraph (A)(ii);
						(F)make
			 recommendations on how the Secretary may more effectively work with public and
			 private interests to address the energy needs of the forest product industry
			 and similar manufacturing operations; and
					(G)make
			 recommendations on the creation of a permanent advisory board that would make
			 recommendations to the Secretary on how to address the energy needs of the
			 forest product industry and similar manufacturing operations.
					(3)Internet Website
			 RecommendationsThe task force shall make recommendations to the
			 Secretary relating to the establishment of an Internet website to be used by
			 the Department to receive and dispense information and resources with respect
			 to the needs identified under paragraph (2)(A)(i) and the programs and services
			 identified under paragraph (2)(A)(ii). As part of the recommendations, the task
			 force shall identify the Internet sites of appropriate programs, services, and
			 organizations, both public and private, to which the Internet website should
			 link.
				(4)Education
			 programsThe task force shall make recommendations to the
			 Secretary relating to developing additional education materials and programs
			 with respect to the needs identified under paragraph (2)(A)(i).
				(5)Existing
			 materials-The task force
			 shall organize and distribute existing materials that inform and educate with
			 respect to the needs identified under paragraph (2)(A)(i) and the programs and
			 services identified under paragraph (2)(A)(ii).
				(6)Coordination
			 with public and private sectorIn carrying out its
			 responsibilities under this section, the task force shall coordinate with, and
			 may accept materials and assistance as it determines appropriate from—
					(A)any subordinate
			 officer of the Secretary;
					(B)other Federal
			 agencies, their officers, or employees; and
					(C)any other
			 organization, entity, or person not described in subparagraph (A) or
			 (B).
					(7)Chair and
			 Vice-ChairThe task force shall have—
					(A)a Chair, appointed
			 by the Secretary; and
					(B)a Vice-Chair,
			 appointed by the Secretary, in consultation with appropriate nongovernmental
			 organizations, entities, or persons.
					(8)Members
					(A)Chair and
			 vice-chairThe Chair and the Vice-Chair shall serve as members of
			 the task force.
					(B)Additional
			 members
						(i)In
			 generalThe task force shall have additional members, each of
			 whom shall be appointed by the Chair, with the approval of the
			 Secretary.
						(ii)Number of
			 membersThe number of additional members shall be determined by
			 the Chair, in consultation with the Secretary, except that—
							(I)the additional
			 members shall include, for each of the groups specified in subparagraph (C), at
			 least 1 member appointed from within that group; and
							(II)the number of
			 additional members shall not exceed 13.
							(C)Groups
			 representedThe groups specified in this subparagraph are—
						(i)subject matter
			 experts;
						(ii)labor unions
			 representing employees of the forest product industry and similar manufacturing
			 operations;
						(iii)vendors of
			 energy technologies to the forest product industry and similar manufacturing
			 operations;
						(iv)academics with
			 expertise in the use of energy technologies within the forest product industry
			 and similar manufacturing operations;
						(v)the
			 forest product industry and similar manufacturing operations trade
			 associations;
						(vi)Federal, State,
			 or local agencies engaged in energy improvements and cost reductions at within
			 the forest product industry and similar manufacturing operations.
						(9)Meetings
					(A)FrequencyThe
			 task force shall meet at least 2 times per year, and more frequently if
			 necessary to perform its duties.
					(B)QuorumA
			 majority of the members of the task force shall constitute a quorum.
					(C)LocationThe
			 Secretary shall designate, and make available to the task force, a location at
			 a facility under the control of the Secretary for use by the task force for its
			 meetings.
					(D)Minutes
						(i)In
			 generalNot later than 90 days after each meeting, the task force
			 shall publish the minutes of the meeting and shall submit to Secretary any
			 findings or recommendations approved at the meeting.
						(ii)Submission to
			 congressNot later than 60 days after the date that the Secretary
			 receives minutes under clause (i) the Secretary shall submit to the Committee
			 on Energy and Natural Resources and the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Energy and Commerce and the
			 Committee on Small Business of the House of Representatives such minutes,
			 together with any comments the Secretary considers appropriate.
						(E)Findings
						(i)In
			 generalNot later than the date that the task force terminates
			 under paragraph (13) the task force shall submit to the Secretary a final
			 report on any findings and recommendations of the task force approved at a
			 meeting of the task force.
						(ii)Submission to
			 congressNot later than 90
			 days after the date that the Administrator receives the report under clause
			 (i), the Secretary shall submit to the Committee on Energy and Natural
			 Resources and the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Energy and Commerce and the Committee on Small
			 Business of the House of Representatives the full text of the report submitted
			 under clause (i), together with any comments the Secretary considers
			 appropriate.
						(10)Personnel
			 matters
					(A)Compensation of
			 membersEach member of the task force shall serve without pay for
			 their service on the task force.
					(B)Travel
			 expensesEach member of the task force shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
					(C)Detail of
			 Department of Energy employeesThe Secretary may detail, without
			 reimbursement, any of the personnel of the Department to the task force to
			 assist it in carrying out its duties. Such a detail shall be without
			 interruption or loss of civil status or privilege.
					(D)Department of
			 energy support of the task forceUpon the request of the task
			 force, the Secretary shall provide to the task force the administrative support
			 services that the Secretary and the Chair jointly determine to be necessary for
			 the task force to carry out its duties.
					(11)Federal
			 Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the task force.
				(12)StartupThe
			 initial appointment of the members of the task force shall be completed not
			 later than 90 days after the date of enactment of this section and the first
			 meeting of the task force shall be not later than 180 days after the date of
			 enactment of this section.
				(13)Termination
					(A)In
			 generalExcept as provided in subparagraph (B), the task force
			 shall terminate at the end of fiscal year 2012.
					(B)ExceptionIf, as of the termination date under
			 subparagraph (A), the task force has not complied with paragraph (9)(D) with
			 respect to 1 or more meetings, then the task force shall continue after the
			 termination date for the sole purpose of achieving compliance with paragraph
			 (9)(D) with respect to those meetings.
					(14)Authorization
			 of fundingThere are authorized to be appropriated to carry out
			 this section $200,000 for each of fiscal years 2009 through 2012.
				
